Exhibit 10.7

 

HOUSEHOLD INTERNATIONAL DIRECTORS

NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

Section 1. Purpose. The purpose of this Plan is to provide non-management
directors (the “Directors”) of Household International, Inc. (the “Company”) the
opportunity to defer receipt of cash compensation paid by the Company to such
person in their role as Director and to provide for future savings of
compensation earned. The provision of such an opportunity is designed to aid the
Company in attracting and retaining as members of its Board of Directors,
persons whose abilities, experience and judgment can contribute to the well
being of the Company.

 

Section 2. Name, Effective Date. The Company previously maintained a deferred
compensation plan known as the Household International Deferred Fee Plan for
Directors which had an effective date of January 10, 1995 as well as a plan
known as the Household International Deferred Phantom Stock Plan for Directors
which had an effective date of July 11, 1995. These two plans are referred to
herein as the “Prior Plans.” The Company now desires to substantially change the
provisions of the Prior Plans especially with respect to investment options and
deferral elections. Accordingly, this plan known as the Household International
Directors Non-Qualified Deferred Compensation Plan (the “Plan”) is to be
effective as of May 1, 2004 (the “Effective Date”).

 

Section 3. Plan Year. The initial Plan Year shall begin on May 1, 2004 and end
on December 31, 2004. Thereafter, a Plan Year shall be the calendar year.

 

Section 4. Administration of the Plan. The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee shall conclusively interpret the provisions of the
Plan, decide all claims, and shall make all determinations under the Plan. The
Committee shall act by vote or written consent of a majority of its members.
However, the Committee may appoint one or more persons or an entity as its
delegate to handle various administrative matters on its behalf such as
recordkeeping and other administrative duties with respect to the Plan.

 

Section 5. Eligibility. Any Director serving on the Board of Directors of the
Company who is not deemed to be an employee of the Company or any of its
subsidiaries or affiliates is eligible to participate in the Plan.

 

Section 6. Deferred Compensation Account. An unfunded deferred compensation
account shall be established for each person who elects to participate in the
Plan. A separate account shall be established for each Plan Year’s deferrals. An
amount equal to the compensation deferred will be credited to the participant’s
deferred compensation account for that Plan Year within three business days of
the date such compensation would otherwise be initially payable.

 

Section 7. Amount of Deferral. For Plan Year 2004 and for each Plan Year
thereafter, a participant may elect to defer receipt of Board of Director fees
(including annual retainer and chairperson committee retainer fees) that would
otherwise be paid in that year and which have not yet been earned. The annual
aggregate deferral election made by a participant for a particular Plan Year
must be at least $5,000.

 

Section 8. Election of Deferral. An election to defer compensation for each Plan
Year shall be made on forms provided by the Committee for that purpose and shall
be effective on the date indicated, but not before the date filed with the
Committee. For the initial Plan Year of the Plan, valid elections must be filed
by April 23, 2004 and will be effective with the first pay date on or after May
1, 2004. Any deferral election made under the Prior Plans with respect to
compensation earned for 2004, shall become ineffective with respect to any
amounts that would become payable on or after May 1, 2004. For 2005 and Plan
Years thereafter, the elections must be filed by December 15 to be effective for
unearned compensation that would otherwise be paid in the following Plan Year.
In the case of newly elected Directors who first become eligible to participate
in the Plan subsequent to the first day of a Plan Year, such newly eligible
participant shall be entitled to make an election to defer compensation for
services to be performed subsequent to the election provided such election is
made within 30

 

1



--------------------------------------------------------------------------------

days after the date such Director becomes eligible. In this case, such election
shall be effective when made with respect to any compensation to be paid during
the period beginning with the date following the date of the election through
December 31 of the same initial year of participation.

 

At the time that the participant makes a deferral election for a particular Plan
Year, he or she shall also select a time for distribution as well as the form of
distribution. A participant may elect to receive the deferrals for a particular
Plan Year either at termination from Board membership, or at a future specified
date while still serving on the Board. Termination from Board membership means
termination from the Board of Directors of the Company and the Boards of all of
the Company’s subsidiaries and affiliates. Any future deferred distribution date
chosen by a participant must be at least two years after the end of the Plan
Year for which the election is made.

 

If a participant has failed to select a future deferred distribution date for a
Plan Year deferral or if he or she terminates Board membership, for a reason
other than death, prior to reaching the selected future deferred distribution
date, then distribution of such deferred compensation will be made or commence
in the calendar year following the date of the participant’s termination of
Board membership.

 

The usual form of distribution is a lump sum. However, at the time of deferral,
a participant is eligible to select an optional form of distribution consisting
of annual or quarterly installments of up to 10 years. Quarterly installments
will be paid in January, April, July, and October. Notwithstanding the
foregoing, if at initial valuation the amount to be distributed (i.e., a common
distribution date and a common installment method) is less than $25,000, then
distribution will be in a lump sum. The method of distribution (from one form of
installments to another form of installments or to a lump sum and vice versa)
can be changed by filing a form with the Committee at least 12 months prior to
the distribution date. However, subject to Section 18, the election to receive a
Plan Year’s deferrals at termination of Board membership or at some future date
while still a Board member is irrevocable.

 

Section 9. Hypothetical Investment. Each deferred compensation account for a
particular Plan Year will be credited with earnings from the date on which
deferred compensation is credited to the account until the date of payment. The
participant can elect to have the amount credited to his or her account for a
particular Plan Year invested hypothetically in various benchmark funds. The
benchmark funds that initially will be available under the Plan are as follows:
1) Van Kampen Real Estate Securities – A Shares 2) Oppenheimer Global – A Shares
3) AIM Small Cap Growth – Class A 4) HSBC Investor Small Cap Equity – Class Y 5)
Fidelity Advisor Mid Cap Stock – Class A 6) Dreyfus S&P 500 Index 7) HSBC
Investor Growth & Income – Class Y 8) HSBC Investor Fixed Income – Class Y 9)
HSBC Investor Money Market – Class Y. The benchmark funds may be subsequently
changed by the Committee or its delegate as it sees fit. In the absence of an
investment election for a Plan Year, the participant’s deferred compensation
account balance for that Plan Year will be deemed invested in the HSBC Investor
Money Market – Class Y.

 

The participant can change his or her investment election as to the amount for a
particular Plan Year already credited or to be credited to his or her account in
whole percentages on a monthly basis by filing an appropriate election form with
the Committee by the 25th day of the month prior to the first day of the month
in which the election is to be effective. Each Plan Year of deferrals may have a
separate investment allocation. There is no guarantee a participant’s deferred
compensation account deemed invested in a particular benchmark fund will
increase; amounts may decrease based on the performance of the benchmark fund.

 

Section 10. Prior Plan Deferrals. Amounts that were previously deferred by a
participant for a Plan Year under the Prior Plans and which have not been
distributed as of the Effective Date will be credited to the participant’s
deferred compensation account under this Plan known as the Prior Plan Balance.
Amounts credited to the Prior Plan Balance for any prior plan year will be
distributed according to the participant’s previous deferral election for that
plan year under the Prior Plans subject to the participant’s right to change the
manner of distribution in accordance with Section 8, if eligible. The amounts
credited to the participant’s account under the Prior Plans which were
hypothetically invested in the Stock Component shall continue to be
hypothetically invested in such Stock Component until such time as the
participant elects to have such amounts transferred to

 

2



--------------------------------------------------------------------------------

one or more of the benchmark funds offered under the Plan but no deemed
dividends on such amounts nor new deferrals nor transfers from other benchmark
funds can be hypothetically invested in the Stock Component. However, any
amounts that are credited or would be credited to the participant’s account
under the Prior Plans invested in the Cash Component will be invested in the
HSBC Investor Money Market – Class Y. The participant may make an election to
have amounts representing the Prior Plan Balance for each prior plan year
invested hypothetically in the benchmark investment funds offered under this
Plan and the investment election for any plan year can be changed from time to
time in accordance with Section 9.

 

Section 11. Value of Deferred Compensation Accounts. The value of each
participant’s deferred compensation account shall include compensation deferred,
adjusted for any increase or decrease thereon, pursuant to Section 9 of the
Plan.

 

Section 12. Payment of Deferral. Subject to Section 18, a distribution may be
made from the participant’s deferred compensation account as soon as practicable
in the calendar year following the date of the termination of the participant’s
Board membership unless an earlier date for distribution while serving as a
Board member is specified by the participant in his or her election to defer
compensation or in the event of the participant’s death. If a participant
elected to defer any Plan Year’s compensation to a specific date while serving
as a Board member, such Plan Year’s deferred compensation and earnings or losses
thereon will be payable in cash in a lump sum or installments, if applicable, on
the date specified unless it is paid earlier due to termination of Board
membership or death. If a participant terminates Board membership, for a reason
other than death, before the date chosen for distribution, then distribution
will occur in the calendar year following such termination. The account balance
will be distributed in the same form of distribution elected for termination of
employment subject to the minimum requirements for installments. If a
participant terminates Board membership while receiving in-service installments,
then the remaining installments will be distributed as they fall due.

 

Section 13. Taxation. All distributions from the Plan are treated as ordinary
income subject to federal and state income taxation at the time of distribution
(with the exception of states that assess taxes at the time of deferral).
Distributions (including investment returns) are also subject to self-employment
and Medicare taxes. The participants and their beneficiaries, distributees, and
personal representatives will bear any and all federal, foreign, state, local or
other income or other taxes imposed on amounts deferred or paid under the Plan.

 

Section 14. Designation of Beneficiary. A participant may designate a
beneficiary or beneficiaries which shall be effective upon filing written notice
with the Committee on the form provided by the Committee for that purpose. If a
Participant is married and has not designated his or her spouse as the sole
primary beneficiary of his or her account, then such spouse must provide written
consent to the participant’s beneficiary designation form or else the account
will be paid to such spouse, if living, upon the death of the participant. If no
beneficiary is designated, the beneficiary will be the participant’s estate. If
more than one beneficiary statement has been filed, the beneficiary or
beneficiaries designated in the statement bearing the most recent date will be
deemed the valid beneficiary or beneficiaries.

 

Section 15. Death of Participant or Beneficiary. In the event of a participant’s
death before he or she has received the full value of his or her deferred
compensation account, the then current value of the participant’s deferred
compensation account shall be determined and such amount shall be paid to the
beneficiary or beneficiaries of the deceased participant as soon as practicable
thereafter in cash in a lump sum. If no designated beneficiary has been named or
survives the participant, the beneficiary will be the participant’s estate.

 

Section 16. Participant’s Rights Unsecured. The right of any participant or
beneficiary to receive payment under the provisions of the Plan shall be an
unsecured claim against the general assets of the Company, and any successor
company in the event of a merger, consolidation, reorganization or any other
event which causes the Company’s assets or business to be acquired by another
company. No provisions contained in the Plan shall be construed to give any
participant or beneficiary at any time a security interest in the deferred
compensation account or any other assets of the Company.

 

Section 17. Statement of Account. Statements will be sent to participants
following the end of each calendar quarter reflecting the value of their
deferred compensation accounts as of the end of that quarter. The accounts will
be valued daily but recorded monthly.

 

3



--------------------------------------------------------------------------------

Section 18. Hardship Withdrawals. Notwithstanding anything in this Plan to the
contrary, a participant may request a hardship withdrawal of all or a portion of
the balance of his or her deferred compensation account by filing a written
request with the Committee in a form acceptable to the Committee for that
purpose. A hardship withdrawal will be granted on a limited basis and only due
to the participant’s or dependant’s illness or accident, casualty loss of the
participant’s property or similar circumstances arising out of events beyond the
control of the participant. A participant requesting a hardship withdrawal will
be requested to submit documentation of the hardship and proof that the loss is
not covered by other means. This request may be granted, solely in the absolute
discretion of the Committee. No member of the Committee may vote on, or
otherwise influence, a decision of the Committee concerning his or her request
for a hardship withdrawal. A hardship withdrawal by a participant shall have no
effect on any amounts remaining in the participant’s account and shall not have
any effect on any current or future deferral election after the hardship
withdrawal.

 

Section 19. Assignability. No right to receive payments hereunder shall be
transferable or assignable by a participant or a beneficiary.

 

Section 20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.

 

Section 21. Amendment or Termination of Plan. This Plan may at any time or from
time to time be amended, modified or terminated by the Committee. No amendment,
modification or termination shall, without the consent of a participant,
adversely affect such participant’s accruals on his or her prior elections.
Rights accrued prior to termination of the Plan will not be canceled by
termination of the Plan.

 

Section 22. Payment of Certain Costs of the Participant. If a dispute arises
regarding the interpretation or enforcement of this Plan and the participant
(or, in the event of his or her death, his or her beneficiary) obtains a final
judgment in his or her favor from a court of competent jurisdiction from which
no appeal may be taken, whether because the time to do so has expired or
otherwise, or his or her claim is settled by the Company prior to the rendering
of such a judgment, all reasonable legal and other professional fees and
expenses incurred by the participant in contesting or disputing any such claim
or in seeking to obtain or enforce any right or benefit provided for in the Plan
or in otherwise pursuing his or her claim will be promptly paid by the Company
with interest thereon at the highest Illinois statutory rate for interest on
judgments against private parties from the date of payment thereof by the
participant to the date of reimbursement to him or her by the Company.

 

4